DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed 2/3/21 has been considered and entered.  Claims 1-20 remain in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9,11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. (2006/0293403).
Hubert et al. (2006/0293403) teaches a curable sealant by actinic radiation whereby the coating includes thiol groups and epoxide groups onto aircraft articles (abstract, [0065],[0068],[0140],[0142],[0170]).

The Examiner takes the position that upon the exposing of the curable sealant, the outermost surface away from the surface would cure first and begin the claimed “non-tacky” portion while the underneath coating adjacent the surface would remain liquid until such a time passes whereby the radiation cures the sealant through its entirety.  The starting periods of the curing “non-tacky” and the liquid remaining would start simultaneously.
Hence, the Examiner takes the position that Hubert et al. (2006/0293403) teaches the claimed limitations as recited.
Regarding claim 2, the first time period is performed within the claimed 4 hours as it is done after application or after a rest time [0173].
Regarding claim 3, the claimed second period being 10 times that of the first period would be a matter of design choice absent a showing of unexpected results garnered directly therefrom.
Regarding claim 4, the sealant is applied to various articles which can include a seam or joint [0169],[0170].
Regarding claim 5, the sealant is applied to aircraft and parts thereof which would be inclusive of the claimed components [0170].
Regarding claims 6-9, Hubert et al. (2006/0293403) teaches thiol and epoxide groups.

Regarding the claimed catalyst contacting coating prior to being cured by radiation, the Examiner takes the position whether the catalyst is included in the composition, mixed prior to or contacted after coating, the result would be a coating ready to be cured by radiation and the expectation would be similar for all these methods absent a showing to the contrary.
Regarding claim 13, Hubert et al. (2006/0293403) teaches exposing the sealant to actinic radiation which would produce the claimed non-tacky skin.
Regarding claim 14, Hubert et al. (2006/0293403) teaches a photoinitiator as well as the sealant having carbon-carbon bonds as the claimed thiols and epoxide groups are the same as those claimed [0159].
Regarding claim 18, the claimed wetting agents are well known and would be expected to produce similar results as those utilized in Hubert et al. (2006/0293403) absent a showing of criticality thereof.
Regarding claims 19 and 20, the claimed first time period of 1 minute and second time period of at least a hundred times the first time period are deemed as a matter of design choice by one practicing in the art absent a showing of criticality thereof.

Claims 10,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. (2006/0293403) in combination with Anderson et al. (2015/0252233).
Features detailed above concerning the rejection are incorporated here.

Anderson et al. (2015/0252233) teaches a curable composition whereby a polythiol is formed from dithiol and diene [0095] while including adhesion promoters of phenolics [0343] and a Michael acceptor group (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Hubert et al. (2006/0293403) curable composition to include the claimed adhesion promoter and michael acceptor group while forming the polythiol by dithiol and dienes as evidenced by Anderson et al. (2105/0252233) with the expectation of achieving similar success.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. (2006/0293403) in combination with Keledjian et al. (2016/0090507).
Features detailed above concerning the rejection are incorporated here.
Hubert et al. (2006/0293403) fails to teach a moisture activated curing agent in the curable sealant coating.
Keledjian et al. (2016/0090507) teaches a curable composition whereby a moisture curable agent is added to the sealant including a polythiol coating [abstract, [0022],[0141]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Hubert et al. (2006/0293403) .  

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. 
Applicant argued Hubert et al. (2006/0293403) fails to teach or suggest every limitation of the claim and that all the words in the claim were not addressed with respect to the first and second time periods and the non-tacky and liquid limitations.
The Examiner disagrees.  As detailed in the rejection above, the application of actinic radiation would begin to cure the outermost surface of the sealant while leaving the innermost surface in liquid form until the time for complete curing is achieved.  This would occur simultaneously as claimed and the claimed second time period being twice that of the first would be a matter of design choice depending upon the power density of the radiation applied but the second period would be more than the first time period and the amount would be a matter of design choice based upon the curing application.

Applicant argued the Examiner’s statement of “matter of design choice” are not supported by reasoning and mere conclusionary.
The Examiner disagrees.  The time period for complete curing by actinic radiation is not conclusionary but knowledge of the art regarding radiating a layer for curing 

Applicant argued photolatent bases are not the same as photoinitiators.
The Examiner agrees in part.  However, the use of photolatent bases and photoinitators are utilized to catalyze reactions of the polymers for curing and hence one skilled in the art would have a reasonable expectation of achieving similar success with the use of these materials in a composition as they both would be utilized to produce curable films.  In addition, some of the materials detailed as photoinitiators [0058] are similar as those disclosed in the specification. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715